COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER


Appellate case name:            Maria May v. Hydrochem Industrial Services

Appellate case number: 01-11-00588-CV

Trial court case number: 08CV1074

Trial court:                    405th District Court of Galveston County

       Appellant, Maria May, filed a challenge to the trial court’s order, signed July 29, 2011,
sustaxmng a contest to appellant’s affidavit of indigence.

        A clerk’s record on indigence has been filed. See TEX. R. App. P. 34.5(c)(1); In re Arroyo,
988 S.W.2d 737, 738-39 (Tex. 1998). The Clerk of this Court is directed to send to appellant, at
no cost, a copy of the clerk’s record on indigence filed in this Court on September 21,2011.

       The court reporter is ordered to file in this Court and to transmit to appellant, within 30
days of the date of this order and at no cost to appellant, a reporter’s record of the hearing on the
contest to the affidavit of indigence or certify that no record was taken. See TEX. R. APP. P.
34.6(d); In re Arroyo, 988 S.W.2d at 739.

        Appellant’s motion to file a brief addressing the trial court’s order sustaining the contest
is granted. Appellant’s brief, which should solely address the order on the contest to the
affidavit of indigence, must be filed within 30 days after the reporter’s record of the
indigence hearing is filed ~n this Court. Appellee’s brief, if any, is due no later than 30 days
after appellant’s brief is filed.


Judge’s signature:/s/Laura C. Higley
                  [] Acting individually               [] Acting for the Court

Date: September 21, 2012

Note to parties: Briefing on the merits of the appeal should not be submitted at this time. Payment of filing fees by
appellant and the filing of the remainder of the clerk’s and reporter’s records is deferred until the Court determines
appellant’s challenge to the trial court’s order on the contest to the affidavit of indigence. See In re Arroyo, 988
S.W.2d 737, 739 (Tex. 1998).